Citation Nr: 0122230	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  98-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his granddaughter


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Nashville Regional Office (RO) March 1997 rating decision 
which increased the rating of the service-connected bilateral 
pes planus from 0 to 10 percent.

In March 2000, the Board remanded this case for additional 
development of the evidence.  The Board also referred to the 
RO the matter of timeliness of appeal from a March 1998 
rating decision which declined to reopen the claim of service 
connection for right-sided club foot.  A review of the record 
reveals that development of that issue has not yet been 
undertaken, and that matter is therefore again referred to 
the RO for appropriate action.  See Kandik v. Brown,  9 Vet. 
App. 434 (1996). 


REMAND

Effective in November 2000, the law changed to provide that 
VA shall make reasonable efforts to assist veterans in 
obtaining evidence necessary to substantiate their claims for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Recently, the adjudication regulations implementing VCAA were 
published as a final rule.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

When the Board remanded this case in March 2000, the RO was 
requested to afford the veteran a VA medical examination to 
determine the nature and severity of impairment from the 
service-connected bilateral pes planus.  

On March 2, 2001, the RO requested the Knoxville VA Medical 
Center (MC) to schedule the veteran for a medical 
examination.  A March 22, 2001 computer-generated printout 
from the Knoxville VAMC reveals that the veteran refused to 
undergo an examination at that location (but the date of the 
scheduled examination is unclear); however, the record does 
not contain a copy of the notification letter to the veteran 
informing him of the time and place of such examination, of 
his duty to report for same pursuant to 38 C.F.R. § 3.326(a) 
(2000), and of the potential adverse consequences that may 
result from his failure to report for the scheduled 
examination under 38 C.F.R. § 3.655 (2000).

Moreover, at his January 2000 Travel Board hearing, the 
veteran indicated that there were three VAMCs in his area of 
residence, in Knoxville, Nashville, and Johnson City, 
suggesting that the Johnson City VAMC was most accessible for 
him.  Accordingly, to the extent it is reasonably feasible, 
the RO should accommodate the veteran's request and schedule 
him for a VA medical examination of his feet at the Johnson 
City VAMC.  

When scheduling him for the VA medical examination, the 
veteran should be reminded that the duty to assist is not 
always a one-way street; the veteran has an obligation to 
assist in the adjudication of his claim.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  He must be prepared to cooperate 
with the efforts of VA to provide an adequate medical 
examination and submitting to VA all medical evidence 
supporting his claim.  Olson v. Principi, 3 Vet. App. 480 
(1992).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
regulatory changes implementing same, 
are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with his service-
connected bilateral pes planus since 
December 1996.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of medical treatment 
(not already of record) should be 
obtained by the RO and added to the 
claims file.

3.  The veteran should be afforded a VA 
medical examination at the Johnson City 
VAMC (if possible) to determine the 
current severity of his service-
connected bilateral pes planus.  The 
veteran must be notified of the time and 
place of the examination, his duty to 
report for same under 38 C.F.R. 
§ 3.326(a), and the consequences of his 
failure to cooperate with completion of 
the examination.  38 C.F.R. § 3.655(b)); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  A copy of the notification 
letter to him must be added to the 
claims folder.  The claims folder must 
be provided the examiner for review in 
conjunction with the examination.  All 
indicated studies should be conducted.  
Symptoms associated with the service-
connected bilateral pes planus should be 
delineated, if possible, from any 
nonservice-connected symptomatology.  If 
it is impossible to distinguish any such 
symptoms, the examiner should so state.

4.  The RO should carefully review the 
medical examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


